                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        GUILLERMO TRUJILLO CRUZ,                          Case No. 19-cv-08039-HSG
                                   8                      Plaintiff,                          ORDER TO SHOW CAUSE WHY
                                                                                              LEAVE TO PROCEED IN FORMA
                                   9               v.                                         PAUPERIS SHOULD NOT BE DENIED
                                  10        PIERSTON, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff, an inmate at Pelican Bay State Prison, filed this pro se civil rights action pursuant

                                  14   to 42 U.S.C. § 1983. He has requested leave to proceed in forma pauperis. Dkt. No. 7. For the

                                  15   reasons set forth below, the Court orders plaintiff to show cause, within twenty-eight (28) days of

                                  16   the date of this order, why plaintiff’s request for leave to proceed in forma pauperis should not be

                                  17   denied pursuant to the three strikes provision set forth in 28 U.S.C. § 1915.

                                  18                                                DISCUSSION
                                  19   I.       PLRA’s Three-Strikes Provision

                                  20            This action is governed by the Prison Litigation Reform Act of 1996 (“PLRA”) which was

                                  21   enacted, and became effective, on April 26, 1996. The PLRA provides that a prisoner may not

                                  22   bring a civil action under 28 U.S.C. § 1915, i.e., may not proceed in forma pauperis, “if the

                                  23   prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought

                                  24   an action . . . in a court of the United States that was dismissed on the grounds that it is frivolous,

                                  25   malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under

                                  26   imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).
                                  27            For purposes of a dismissal that may be counted under Section 1915(g), the Ninth Circuit

                                  28   gives this guidance: The phrase “fails to state a claim on which relief may be granted” parallels
                                   1   the language of Federal Rule of Civil Procedure 12(b)(6) and apparently means the same thing.

                                   2   Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005). A case “is frivolous if it is ‘of little weight

                                   3   or importance: having no basis in law or fact.’” Id. (citation omitted). “A case is malicious if it

                                   4   was filed with the ‘intention or desire to harm another.’” Id. (citation omitted). “Not all

                                   5   unsuccessful cases qualify as a strike under § 1915(g). Rather, § 1915(g) should be used to deny a

                                   6   prisoner’s IFP status only when, after careful evaluation of the order dismissing an action, and

                                   7   other relevant information, the district court determines that the action was dismissed because it

                                   8   was frivolous, malicious or failed to state a claim.” Id. at 1121.

                                   9          A court may count as strikes dismissals of district court cases as well as dismissals of

                                  10   appeals. See Rodriguez v. Cook, 169 F.3d 1176, 1178 (9th Cir. 1999) (prisoner does not get three

                                  11   frivolous claims and three frivolous appeals before being barred by § 1915(g)). But the dismissal

                                  12   of an appeal may count as a strike only if based on a qualifying reason under § 1915(g). A district
Northern District of California
 United States District Court




                                  13   court is not required to announce in an order that its dismissal constitutes a strike under § 1915(g)

                                  14   for that dismissal to later count as a strike. See Andrews, 398 F.3d at 1119 n.8. Nor is the

                                  15   appellate court required to announce whether a dismissal of an appeal may be counted as a strike

                                  16   in later cases. See Furnace v. Giurbino, 838 F.3d 1019, 1029 (9th Cir. 2016).

                                  17          In determining whether a prior dismissal counts as a strike, the Court “should look to the

                                  18   substance of the dismissed lawsuit, and not to how the district court labelled or styled the

                                  19   dismissal.” Harris v. Harris, 935 F.3d 670, 673 (9th Cir. 2019) (internal quotations marks and

                                  20   citation omitted). To be counted as a strike, a case must be dismissed in its entirety as frivolous,

                                  21   malicious or for failure to state a claim. Id. at 674. Even if certain claims in a lawsuit are

                                  22   dismissed as frivolous, malicious or for failure to state a claim, that case will not qualify as a strike

                                  23   if other claims are not dismissed or are dismissed for different non-enumerated reasons. Id.

                                  24   (declining to impose strike where actions were dismissed in part for failure to serve, refusal to

                                  25   exercise supplemental jurisdiction over state-law claims, and quasi-judicial immunity).

                                  26          A dismissal based on immunity does not constitute a strike because § 1915(g) omits the

                                  27   immunity language as a ground for a strike. Harris, 935 F.3d at 675. There are rare cases where

                                  28   immunity may be so clear on the face of the complaint that dismissal may qualify as a strike for
                                                                                          2
                                   1   failure to state a claim, or where immunity is so obvious that the suit is frivolous and dismissal

                                   2   counts as a strike. Id. at 676. “But these are exceptional cases where the affirmative defense is

                                   3   readily apparent without resort to any additional information outside the four corners of the

                                   4   complaint. Such will rarely be the case with immunity-based defenses.” Id.

                                   5          A dismissal for failure to exhaust available administrative remedies based upon granting an

                                   6   unenumerated 12(b) motion to dismiss in which evidence is considered, or upon granting a motion

                                   7   for summary judgment, is not a dismissal for a qualifying reason under § 1915(g) (i.e., not a

                                   8   dismissal for failure to state a claim) and may not be considered a strike. Richey v. Dahne, 807

                                   9   F.3d 1202, 1208 (9th Cir. 2015). But a dismissal for failure to exhaust available administrative

                                  10   remedies counts as a strike if the failure to exhaust was clear from the face of the complaint, which

                                  11   would have been sufficient to dismiss under 12(b)(6). See El-Shaddai v. Zamora, 833 F.3d 1036,

                                  12   1043-44 (9th Cir. 2016).
Northern District of California
 United States District Court




                                  13   II.    Plaintiff’s Strikes

                                  14          The Court finds that, prior to this date, plaintiff has had at least three cases dismissed that

                                  15   count as “strikes.”1 The Court takes judicial notice2 of: (1) Trujillo v. Sherman, C No. 1:14-cv-

                                  16   01401-BAM (PC), 2015 WL 13049186 (E.D. Cal. Apr. 24, 2015), aff’d 632 Fed. App’x. 426 (9th

                                  17   Cir. 2016); (2) Cruz v. Ruiz, C No. 1:15-cv-00975-SAB-PC, 2016 WL 8999460 (E.D. Cal. Jan. 6,

                                  18   2016), aff’d 688 Fed. App’x 435 (9th Cir. 2017); (3) Cruz v. Gomez, C No. 1:15-cv-00859 EPG
                                       (PC), 2017 WL 1355872 (E.D. Cal. Feb. 3, 2017), aff’d 698 Fed. App’x 368 (9th Cir. 2017);
                                  19
                                       (4) Trujillo v. Gomez, C No. 14-cv-01797 DAD DLB, 2016 WL 1704178 (E.D. Cal. Apr. 28,
                                  20
                                       2016), report and recommendation adopted by Order Adopting Findings and Recommendations
                                  21

                                  22   1
                                         The Court notes that plaintiff has filed at least six cases in this district, see Trujillo v. Lithe, C
                                  23   No. 13-cv-05046 HRL; Cruz v. Gutierrez, C No. 19-cv-004726 HSG; Trujillo Cruz v. Kumbat, C
                                       No. 19-cv-05825 HSG; Cruz v. Pierston, C No. 19-cv-08039 HSG; and Cruz v. Ortiz, C No. 20-
                                  24   cv-00176, and has filed at least thirty-nine cases in the Eastern District of California, see, e.g.,
                                       Trujillo v. Alvarez, C No. 14-cv-00976-LJO-EPG; Guillermo Trujillo Cruz v. Gomez, et al., C No.
                                  25   15-cv-00859-EPG; Cruz v. Biter, et al.C No. 17-cv-00084-AWI-MJS; Cruz v. Valdez, C No. 18-
                                       cv-00571; and Cruz v. Chappuis, C No. 19-cv-01467-WBS-EFB.
                                  26
                                       24
                                          The district court “may take judicial notice of proceedings in other courts, both within and
                                       without the federal judiciary system, if those proceedings have a direct relation to matters at
                                  27   issue.” Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (internal quotation marks and
                                       citations omitted) (granting request to take judicial notice in § 1983 action of five prior cases in
                                  28   which plaintiff was pro se litigant, to counter her argument that she deserved special treatment
                                       because of her pro se status).
                                                                                            3
                                   1   and Dismissing the Action for Failure to Exhaust, Trujillo v. Gomez, C No. 14-cv-01797 DAD

                                   2   DLB, Dkt. No. 49, entered Aug. 5, 2016, aff’d 688 Fed. App’x 452 (9th Cir. 2017); and (5)

                                   3   Trujillo v. Gonzalez-Moran, C No. 17-15200 (9th Cir Aug. 21, 2017).3 The Court reviews how

                                   4   the dismissals of these actions constitute “strikes” for the purposes of Section1915(g).

                                   5           (1) Trujillo v. Sherman, C No. 1:14-cv-01401-BAM (PC), 2015 WL 13049186 (E.D. Cal.
                                       Apr. 24, 2015). This action was dismissed for failure to state a claim because the complaint failed
                                   6
                                       to comply with Fed. R. Civ. P. 8; but also because the appeals coordinator defendant was not
                                   7
                                       linked to, or liable for, any of the alleged constitutional violations; the claims against the CDCR
                                   8
                                       and unidentified state agency defendants were barred by the Eleventh Amendment; there is no
                                   9
                                       respondeat superior liability; and the failure-to-protect claims failed to allege that defendants knew
                                  10
                                       of, and disregarded any, particular risk of harm. See Trujillo v. Gomez, 2015 WL 13049186, at
                                  11
                                       *2-*4. The Eleventh Amendment bar was readily apparent from the face of the complaint without
                                  12
Northern District of California




                                       resort to any additional information outside the four corners of the complaint. The complaint
 United States District Court




                                  13
                                       therefore failed to state a claim upon which relief could be granted. The dismissal qualifies as a
                                  14
                                       strike. Andrews, 398 F.3d at 1121 (dismissal for failure to state a claim within meaning of Fed. R.
                                  15
                                       Civ. P. 12 qualifies as strike); Harris, 935 F.3d at 675-76 (dismissal of case on immunity grounds
                                  16
                                       case may qualify as a strike where immunity is so clear on face of complaint or where immunity is
                                  17   so obvious that suit is frivolous).
                                  18           (2) Cruz v. Ruiz, C No. 1:15-cv-00975-SAB-PC, 2016 WL 8999460 (E.D. Cal. Jan. 6,
                                  19   2016). This action was dismissed for failure to state a claim because the property loss claim was
                                  20   not cognizable under federal law because plaintiff had not alleged compliance with the California
                                  21   Tort Claims Act and because the bare allegations of retaliatory motive were insufficient to state a
                                  22   claim for relief. The complaint therefore failed to state a claim upon which relief could be
                                  23   granted. The dismissal qualifies as a strike. Andrews, 398 F.3d at 1121 (dismissal for failure to

                                  24   state a claim within meaning of Fed. R. Civ. P. 12 qualifies as strike).

                                  25

                                  26   3
                                         Plaintiff is also known as Guillermo Cruz Trujillo, and in titling plaintiff’s cases, courts have
                                  27   presumed plaintiff’s last name to be Trujillo, Trujillo Cruz, or Cruz. The Court has confirmed that
                                       the plaintiff in this action is the same plaintiff in the actions identified above as strikes in this
                                  28   order by relying on the California Department of Corrections and Rehabilitation number assigned
                                       to plaintiff in each action, and confirming the number is the same in actions: AA-2974.
                                                                                             4
                                   1              (3) Cruz v. Gomez, 2017 WL 1355872 (E.D. Cal. Feb. 3, 2017). This action was dismissed

                                   2   for failure to state a claim because a claim that personal property was destroyed does not state a

                                   3   federal law claim and the complaint’s conclusory allegations did not state a retaliation claim. The

                                   4   complaint therefore failed to state a claim upon which relief could be granted. The dismissal

                                   5   qualifies as a strike. Andrews, 398 F.3d at 1121 (dismissal for failure to state a claim within
                                       meaning of Fed. R. Civ. P. 12 qualifies as strike).
                                   6
                                                  (4) Trujillo v. Gomez, C No. 14-cv-01797 DAD DLB, 2016 WL 1704178 (E.D. Cal. Apr.
                                   7
                                       28, 2016). This action was dismissed because the failure to exhaust administrative remedies was
                                   8
                                       clear from the face of complaint. 2016 WL 1704178, at *2, *4. The dismissal therefore qualifies
                                   9
                                       as a strike. El-Shaddai, 833 F.3d at 1043-44 (dismissal for failure to exhaust available
                                  10
                                       administrative remedies where failure to exhaust was clear from face of the complaint counts as a
                                  11
                                       strike).
                                  12
Northern District of California
 United States District Court




                                                  (5) Trujillo v. Gonzalez-Moran, C No. 17-15200 (9th Cir Aug. 21, 2017). This appeal was
                                  13
                                       dismissed as frivolous and therefore counts as a strike. See Rodriguez, 169 F.3d at 1178.
                                  14
                                                  The first four actions were dismissed by magistrate judges for failure to state a claim upon
                                  15
                                       which relief may be granted. In these cases, only plaintiff had consented to proceed before a
                                  16
                                       magistrate judge and the cases were dismissed before service of process on any defendant. The
                                  17
                                       Ninth Circuit has recently held that, although there is no longer a “dispute that a magistrate judge
                                  18
                                       lacks the authority to dismiss a case unless all parties have consented to proceed before the
                                  19
                                       magistrate judge,” a prisoner plaintiff “cannot escape” the 28 U.S.C. § 1915(g) consequences of
                                  20
                                       such a dismissal “through an untimely collateral attack.” Hoffman v. Pulido, 928 F.3d 1147, 1149
                                  21
                                       (9th Cir. 2019) (citing Williams v. King, 875 F.3d 500, 504-05 (9th Cir. 2017)). The dismissal of
                                  22
                                       the first four actions listed above constitute strikes under 28 U.S.C. § 1915(g), and are no longer
                                  23   pending. Thus, a challenge to the three strikes consequence of each dismissal is precluded by
                                  24   Hoffman.
                                  25   III.       Complaint
                                  26              Plaintiff has not alleged that he is under imminent danger of serious physical injury. The
                                  27   complaint alleges past constitutional violations. Specifically, the complaint alleges that, on certain
                                  28   dates in 2016, 2017 and 2018, various Pelican Bay State Prison correctional officials sexually
                                                                                       5
                                   1   harassed him, verbally threatened him, fomented rumors, attempted to provoke him into engaging

                                   2   in acts of violence, retaliated against him, and failed to promptly provide him with his legal

                                   3   materials or access to the law library. See generally Dkt. No. 1. The only alleged civil rights

                                   4   violation in 2019, see Dkt. No. 1 at 6, is the subject of a separate action, Cruz v. Gutierrez, C No.

                                   5   19-cv-04726 HSG (PR), and must be dismissed as duplicative. See Dkt. No. 1; Cruz v. Gutierrez,

                                   6   C No. 19-cv-04726 HSG (PR), Dkt. No. 1. More importantly, these allegations do not allege

                                   7   serious physical injury, or that any injury is imminent.

                                   8                                              CONCLUSION

                                   9          Accordingly, within twenty-eight (28) days of the date of this order, plaintiff shall show

                                  10   cause why his request for leave to proceed in forma pauperis should not be denied pursuant to the

                                  11   three strikes provision set forth in 28 U.S.C. § 1915. Failure to respond in accordance with this

                                  12   order will result in dismissal of this action without further notice to plaintiff pursuant to Rule
Northern District of California
 United States District Court




                                  13   41(b) of the Federal Rules of Civil Procedure for failure to comply with a court order.

                                  14          IT IS SO ORDERED.

                                  15   Dated: 1/16/2020

                                  16                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  17                                                     United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          6
